Citation Nr: 1010762	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with hiatal hernia, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for chronic rhinitis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO) and Board 
remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

By an April 2007 Board remand, the RO was instructed to 
provide the Veteran with VA examinations to determine the 
current severity of his duodenal ulcer with hiatal hernia and 
chronic rhinitis, to obtain all of the Veteran's VA treatment 
records which were not associated with the claims file, and 
to then readjudicate the Veteran's claims and issue a 
supplemental statement of the case if the claims remained 
denied.  The claims file reflects that the RO obtained all of 
the Veteran's outstanding VA treatment records and provided 
him with the appropriate VA examinations to determine the 
current severity of his duodenal ulcer and chronic rhinitis.  
In addition, the RO issued a supplemental statement of the 
case in September 2009.  However, review of the supplemental 
statement of the case reveals that the RO failed to provide 
any reasons or basis whatsoever for its continued denial of 
the Veteran's claims.  See M21-MR, Part I, 5.D.21.d.  
Accordingly, although the September 2009 supplemental 
statement of the case listed the new evidence in the claims 
file which was not of record at the time of the Board's April 
2007 remand and the RO's prior adjudications, it is unclear 
that the RO actually reviewed and considered this new 
evidence because the RO failed to provide any rationale for 
its decisions.  Id.  For the foregoing reasons, the Board 
finds the September 2009 supplemental statement of the case 
to be totally inadequate, and must return the case to the RO 
for consideration of the additional evidence of record since 
the May 2005 supplemental statement of the case, and to issue 
another supplemental statement of the case.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

The RO must readjudicate the Veteran's 
claims for entitlement to an increased 
evaluation for duodenal ulcer with hiatal 
hernia and entitlement to an increased 
evaluation for chronic rhinitis with 
consideration of all of the evidence of 
record.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative, which must provide the 
Veteran with the issues, the decision, and 
the full reasons and bases for the 
continued denial of any claim.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

